UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                            5/3/21
JESSICA RODRIGUEZ,
               Plaintiff,                            20-CV-3748 (LGS) (BCM)
       -against-
                                                     ORDER
ANDREW M. SAUL, Commissioner of
Social Security,
               Defendant.

BARBARA MOSES, United States Magistrate Judge.

       The Commissioner filed the administrative record on February 25, 2021. (Dkt. No. 36.)

Pursuant to the Court's Scheduling Order dated May 21, 2020 (Dkt. No. 10), the parties were

directed to file a stipulation or joint letter no later than 60 days after the administrative record

was filed. (Id. ¶¶ 2-4.) Although that deadline has now passed, no stipulation or joint letter has

been filed. The parties shall do so no later than May 10, 2021.

Dated: New York, New York
       May 3, 2021

                                              SO ORDERED.



                                              ________________________________
                                              BARBARA MOSES
                                              United States Magistrate Judge
